Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first- inventor-to-file provisions of the AIA .
DETAILED ACTION
The Office Action is in response to the Applicant's reply filed July 19, 2022
to the Office action mailed on February 3, 2021.
Priority
This application filed 01/26/2021 is provisional of 62/966,333 filed 01/27/2020, 04/27/2016.
Status of the Claims
Claims 1-5, 8-12 and 14-20 are pending. Claims 9-12 and 14-20 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b), as being drawn to non-elected subject matter. The claim corresponding to the elected subject matter is claims 1-5 and 8 and is herein acted on the merits.
Information Disclosure Statement
No information disclosure statement(s) (IDS) filed.
Response to Arguments
Applicant's arguments over the 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph of claims 1-6 and 8 is persuasive. Therefore, the rejection is herewith withdrawn. 

Applicant's arguments over the 35 U.S.C. 103(a) rejection of claims 1-6 and 8 over Sievers et al. (WO2016127111) is not persuasive. Therefore, the rejection is herewith maintained. 
Applicant’s submits that the claimed amounts of CBD and CBDA in amended
claim 1 are critical, as evidenced by the Rule 132 Declaration submitted herewith.  The presently claimed blend is able to maintain a liquid, non-crystallized form due to the
stabilizing effects of CBDA. For vaporizer cartridges including pure CBD extracts (> 80wt% with no CBDA), the extracts crystallize and can no longer easily be vaporized.	

In response, the Examiner states while the applicant argues the criticality of the amounts to form a non-crystallized formulations, the prior art teaches a non-crystallized form.  A dry powder composition formed from a composition comprising CBD and/or CBDA, and PVP presents the CBD and/or CBDA in an amorphous form, and the powder contains no crystalline CBD and/or CBDA as measured by X-ray powder diffraction [0044] .
The Affidavit filed on 7/19/2022 states a pure CBD extract (Comparative Example)
at 85% purity and allowed  to sit undisturbed, in an air-conditioned room, for 48 hours. CBD crystal formation was detectable by the naked eye. For comparison, | then prepared a mixture of CBD and CBDA in ratios of 5, 10 and 15 percent CBDA by weight and allowed it to sit for the same period of time. The resulting combinations of CBD and CBDA failed to form crystal structures. 
The Examiner points out that the prior art relied upon requires the purified CBD and/or CBDA consists essentially of CBD and/or CBDA, containing at least 99 wt % CBD and/or CBDA and less than 1 wt % of any organic impurity, or more specifically, containing at least 99.5 wt % CBD and/or CBDA and less than 0.5 wt % of any organic impurity, or even more specifically, at least 99.9 wt % CBD and/or CBDA and less than 0.1 wt % of any organic impurity[0035].  Therefore, a comparison with a pure CBD extract (Comparative Example) at 85% purity would not be proper. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-5, 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sievers et al. (WO2016127111).
A non-crystallizing blend comprising: cannabidiol (CBD); and cannabidiolic acid (CBDA)wherein the blend does not form crystals measuring greater than 100 microns for at least 24 hours at 25 degree C and wherein, based on a total weight of the blend, the CBD accounts for at least 50% by weight and the CBDA accounts for at least 5% by weight.
Sievers et al. teaches a CBDA extract isolated from industrial hemp, wherein the CBD or CBDA is amorphous. (See Abstract, [0010]). A dry powder compositions formed from a composition comprising CBD and/or CBDA, and PVP presents the CBD and/or CBDA in an amorphous form, and the powder contains no crystalline CBD and/or CBDA as measured by X-ray powder diffraction [0044] . The amorphous form may provide improved dissolution of the CBD and/or CBDA when administered in vivo for improved or expedited bioavailability or otherwise altered pharmacokinetic properties. [0044].  Furthermore, the reference teaches  purified CBD extracts and/or CBDA extracts, and to provide compositions and products comprising CBD extract and/or CBDA extract, and methods of producing purified products and compositions (reads on the consisting of language of claim 4).  Sievers states  the invention is directed to a cannabidiol (CBD) extract or a cannabidiolic acid (CBDA) extract isolated from industrial hemp, and comprising less than 0.5 wt % organic impurities.  These formulations are directed to a dry powder composition [007-009]). The last step of the extraction process is  “A portion of the supernatant was removed and filtered through a cellulose acetate 0.2 micron syringe filter into a clean glass vial.” (See Example 2).The recitation reads crystals are not to form greater than 100 microns. In specific embodiments, the purified CBD and/or CBDA consists of CBD and/or CBDA, with no detectable impurities. In further embodiments, the purified CBD and/or CBDA consists essentially of CBD and/or CBDA, containing at least 99 wt % CBD and/or CBDA and less than 1 wt % of any organic impurity, or more specifically, containing at least 99.5 wt % CBD and/or CBDA and less than 0.5 wt % of any organic impurity, or even more specifically, at least 99.9 wt % CBD and/or CBDA and less than 0.1 wt % of any organic impurity[0035]. The purified CBD and/or CBDA may also be included as a component of a pharmaceutically acceptable composition for administration to a patient for a therapeutic effect in treatment of a disorder. In one embodiment, the pharmaceutically acceptable compositions of the invention may include CBD and/or CBDA in an amount above the placebo effect (including homeopathic compositions), up to and including 99 wt% pure CBD and/or CBDA. In specific embodiments, the compositions comprise about 1 to 90 wt%, 1 to 80 wt%, 10 to 70 wt%, 15-60 wt%, 20-60 wt%, or 25-50 wt% CBD and/or CBDA [0040].  Sievers et al. teaches a method of purifying a CBD extract or a CBDA extract in oil form [0012].
While the blend in Sievers et al. is not described to be tested for at least 24 hours at 25 degrees C nor based on a total weight of the blend, the CBD accounts for at least 50% by weight and the CBDA accounts for at least 5% by weight, it would have been obvious to one of ordinary skill in the art at the time of filing to make a blend which does not form crystals measuring greater than 100 microns for at least 24 hours at 25 degrees C. The motivation comes from the reference’s teaching that the supernatant was removed and filtered through a cellulose acetate 0.2 micron syringe filter into a clean glass vial (See Example 2)and that cannabidiol (CBD) extract or a cannabidiolic acid (CBDA) extract isolated from industrial hemp, and comprises less than 0.5 wt % organic impurities as measured by high performance liquid chromatography (HPLC) at 30 °C[0008] .  Hence, a skilled artisan would have had reasonable expectation of successfully achieving similar efficacy and results. Furthermore, one of ordinary skill in the art would have found it obvious to arrive at the concentrations of the cannabidiol (CBD) and/or cannabidiolic acid (CBDA). The determination of optimal or workable ratio or unit dose of the cannabidiol (CBD) and/or cannabidiolic acid (CBDA)by routine experimentation is obvious absent showing of criticality of the claimed concentration. One having ordinary skill in the art would have been motivated to modify the amounts in order to obtain the optimal therapeutic effect in treatment of a disorder including homeopathic effects.  In re Aller, 105 USP 233.         
Claim  22 is rejected under 35 U.S.C. 103 as being unpatentable over Sievers et al. (WO2016127111), as applied to claims 1-6, 8 and 21, Vialpando et al. (Pub. No.: US 2020/0345684 Al).
Sievers et al. is as discussed above.
Sievers et al. fails to specify the oils of claim 22.
Vialpando et al.  teaches a composition comprising  a cannabinoid or a cannabinoid mixture (See Abstract). Suitable diluents include oils and waxes that are known to be safe for administration to a subject. For example, suitable diluents may be mineral oils, vegetable oils, fluorinated or perfluorinated oils, natural or synthetic waxes, silicones, cationic polymers, proteins and hydrolyzed proteins, ceramide type compounds, fatty amines, fatty acids and their derivatives, as well as mixtures of these different compounds( [0099-0102]). 
it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the oils of Vialpando et al.  into the compositions of Sievers et al. The motivation to incorporate the oils of Vialpando et al.  into the compositions of Sievers et al. is because Sievers et al. teaches producing a dry powder composition, the method comprising mixing at least one carrier and Vialpando et al.  teaches suitable diluents in a composition comprising  a cannabinoid or a cannabinoid mixture may be mineral oils, vegetable oils, etc.  Hence, a skilled artisan would have had reasonable expectation of successfully achieving similar efficacy and results. 

Conclusion
No claim is allowed.

The arguments are not persuasive and the rejection is made FINAL.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
                                                                                                                                                                                    Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached on (571)270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA SOROUSH/Primary Examiner, Art Unit 1627